09/14/2021



                                                                                 Case Number: OP 21-0468




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     OP 21-0468

JUSTIN ALAN QUINLAN,

         Appellant,
                                                           GRANT OF MOTION TO
    v.                                                       PROCEED WITHOUT
                                                         PAYMENT OF FILING FEE
PETER BLUDWORTH.

         Appellee.


     Motion to proceed without payment of the filing fee in this matter is
  GRANTED.

     DATED:    September 14, 2021.




                                           BOWEN GREENWOOD
                                           Clerk of the Supreme Court